DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 09/22/2020 has been entered and fully considered. Claims 1, 4 and 8-27 are pending, of which claims 1, 11-14 and 16 are currently amended. Claims 2, 3, 5-7, 28 and 29 are cancelled. No new matter has been added.
The previous rejections under 35 USC 103 are maintained and made final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 8-24, are rejected under 35 U.S.C. 103 as being unpatentable over US 9252455 B1 (Liu) in view of US 2013/0309572 A1 (Zhang) and further in view of US 2011/0262807 A1 (Boren). 
Regarding claims 1, 4, 11-16, 18, 19, 21 and 24 Liu discloses batteries and battery packs (electric storage devices) for applications such as aircraft, satellites, launch vehicles, electric cars (which include a conversion device and controller), electric bikes, laptop computers, mobile phones, cameras, medical devices and power tools (electronic devices including electric power systems powered by the battery) (15:44-57, 17:28-31), which include an anode for supplying or receiving lithium ions, a sulfur-containing cathode, an electrolyte, a separator, and an inorganic barrier layer disposed between the anode and the cathode (3:41-54), wherein the inorganic barrier layer may be electronically conductive (conductive interlayer) (10:34-35), and the cathode and the inorganic barrier layer may include conductive fillers such as conductive carbons, graphites, activated carbon fibers, non-activated carbon nanofibers, metal flakes, metal powders, metal fibers, carbon fabrics, metal mesh, electrically conductive polymers, and mixtures thereof (14:47-53), and a binder such as polytetrafluoroethylenes, polyvinylidene fluorides, ethylene-propylene-diene rubbers, polyethylene oxides, acrylates, methacrylates, divinyl ethers, and the like (14:57-67).
Liu does not specifically teach carbon nanotubes as a conductive filler for the inorganic barrier layer and polyvinyl alcohol (PVA), styrene-butadiene copolymer rubbers (SBR), polypyrrole, polythiophene or copolymers of one or two selected therefrom as the binder. Zhang however teaches a dual-layer structure sulfur cathode having an electroactive layer and a non-electroactive conductive layer [0009], wherein the conductive layer comprise one or 
Liu and Zhang do not teach that the carbon nanotubes have an orientation direction perpendicular to a principle surface of the positive electrode. Boren however teaches a cathode comprising carbon nanotubes, to improve the performance of a lithium ion battery and allow repeated discharging and recharging, by increasing electrical and thermal conductivity, wherein the carbon nanotubes are preferably vertically aligned [0006], [0017], [0028]. See Fig. 2. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to orient the carbon nanotubes in the battery of the combination perpendicular to a principle surface of the positive electrode, as in Boren, because it is a preferable arrangement of carbon 
Regarding claim 8, Liu further discloses that metal from the cathode can dissolve in the battery electrolyte (kasolite electrolytic solution) (12:17-18).
Regarding claims 9, 10 and 17, Liu further discloses that the inorganic barrier layer is a lithium-ion conductor (3:51-53) and may be coated onto a barrier substrate, such as a porous polymer (having voids), which may be in direct contact with the separator or with the cathode (6:66-7:3), such that the conductive interlayer would be fully capable of accepting a volume expansion of lithium sulfide, holding electrolyte, achieving lithium ion permeation, and giving and receiving electrons to and from sulfur or lithium sulfide dissolved in the electrolyte. Note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). See MPEP 2114.
Regarding claim 20, Boren further teaches that the carbon nanotubes can be any nanostructured carbon material, including unaligned carbon nanotubes [0019], [0028]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include a non-oriented conductive nanotube-containing layer together with the oriented conductive nanotube-containing layer of the combination, because oriented and non- "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See MPEP 2144.06 I.
Regarding claim 22, Liu further discloses that the inorganic barrier layer 150 may be between the cathode 110 and the separator 130, with the separator 130 between the inorganic barrier layer 150 and the anode 120 (7:39-48). See Figure 1.
Regarding claim 23, Liu further discloses that the inorganic barrier layer 150 is coated on a substrate 140 adjacent to the separator 130 (7:43-48, Fig. 1). When the substrate is a porous polymer (6:66-7:1) it will absorb the liquid electrolyte, and therefore it considered to be an electrolyte layer.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 9252455 B1 (Liu) in view of US 2013/0309572 A1 (Zhang) and US 2011/0262807 A1 (Boren), as applied to claims 1, 4 and 8-24 above, and further in view of US 6547838 B1 (Lee).
The combination of Liu, Zhang and Boren teaches the battery according to claim 1, wherein the non-porous conducting aid in the cathode may comprise metal powder, as shown above, but does not specifically teach Ni powder. Lee however teaches adding nickel powder as an electrical conductor to the sulfuric positive electrode of a lithium sulfuric secondary battery, because it improves the electrode life cycle without reducing a discharging capacity (1:64-2:22). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention .
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 9252455 B1 (Liu) in view of US 2013/0309572 A1 (Zhang) and US 2011/0262807 A1 (Boren), as applied to claims 1, 4 and 8-24 above, and further in view of US 2010/0291442 A1 (Wang).
Regarding claim 26, the combination of Liu, Zhang and Boren teaches the battery according to claim 1, as shown above, and Liu further discloses that the cathode may comprise 60% sulfur (16:5-10) and further one or more conductive fillers such as an electrically conductive polymer (14:47-56), but does not specifically disclose polythiophene. Wang however teaches polythiophene is a suitable electroactive conductive polymer for use in a positive electrode comprising sulfur [0067]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include a polythiophene conductive polymer, as in Wang, in the sulfur cathode of Liu, as a suitable conductive polymer known to be effective for the same purpose. See MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore it would have been obvious to optimize the amount of the polythiophene in order to provide suitable electrical conductivity without overly sacrificing active material in the cathode. See MPEP 2144.05. II. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 27, the combination of Liu, Zhang and Boren teaches the battery according to claim 1, as shown above, and Liu further discloses that the electrolytic solution generally includes a solvent and one or more lithium salt, wherein examples of the solvent include 1,2-dimethoxyethane and 1,3-dioxolane (15:1-15), but does not teach lithium bis(trifluoromethanesulfonyl)imide and lithium nitrate. Wang however teaches bis(trifluoromethanesulfonyl)imide and lithium nitrate as suitable electrolyte salts [0084], and more particularly an electrolytic solution comprising bis(trifluoromethanesulfonyl)imide, lithium nitrate, 1,2-dimethoxyethane and 1,3-dioxolane [0151] in a battery comprising a lithium anode and a sulfur cathode [0147]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed electrolytic solution, as in Wang, in the battery of Liu, as a suitable composition known to be effective for the same purpose. See MPEP 2144.07.

Response to Arguments
Applicant’s arguments filed 09/22/2020 have been fully considered but they are not persuasive.
In response to applicant’s allegation that none of the cited references teach the claimed binder materials, attention is drawn to paragraph [0029] of Zhang, which teaches SBR.
Applicant’s arguments regarding the orientation direction of the conductive nanotubes are substantially similar to those filed 01/21/2020, 05/05/2020 and 06/04/2020. The responses 
The applicant further argues that the silence of Liu and Zhang regarding any particular configuration of the carbon nanotubes does not establish the reason or motivation to modify Liu and Zhang to have vertically aligned carbon nanotubes. Nevertheless, it does suggest that various configurations of carbon nanotubes are suitable, and thus vertically aligned carbon nanotubes would have been at least obvious to try, as one of a limited number of known configurations (namely, unaligned, vertically aligned, horizontally aligned, and aligned at an angle). See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143 I. E. Thus, when combined with the more specific teachings of Boren, this supports the motivation to modify the references. Furthermore, Boren teaches that vertically aligned carbon nanotubes are extremely good electrical conductors (see paragraph [0006]), and thus vertically aligned carbon nanotubes would have been obvious as a known material suitable for the same purpose taught by Liu and Zhang, namely, carbon nanotubes for providing enhanced electronic conductivity. Note that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988); MPEP 2144.07. Moreover, note that in Ryco, Inc. v. Ag-Bag Corp., the substitution for the same function was not required to be used in the same environment. In this case, because the electrical conductivity is an intrinsic property of the vertically aligned carbon 
For the above reasons, the previous rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727